DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly a liquid crystal display comprising the combination required by claim 1, including an image display element located in a surrounding region of the first light transmitting hole underneath the backlight layer, wherein the image display element is capable of directly displaying an image and configured to project light onto the liquid crystal display corresponding to the colorless region.  Claims 2-9 and 11 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly a display method applied to a liquid crystal display comprising the combination required by claim 12, wherein the liquid crystal display includes an image display element located in a surrounding region of the first light transmitting hole underneath the backlight layer, and wherein the image display element is capable of directly display an image with light of the image display element being projected on the liquid crystal display corresponding to the colorless region.  Claims 13-17 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly a terminal comprising the combination required by claim 18, 
Applicant’s arguments filed November 4, 2021 regarding CN108810199A, which is considered to be the closest prior art, are persuasive.  CN108810199A discloses that the field sequential light from the LEDs 3 (image display element) in figures 2 and 6 must be modulated by the scattering layer 132 in order to form an image in the colorless region 101A.  Therefore, the LEDs are not capable of directly displaying an image as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zhu (US 10,534,221), which discloses in figure 2, a light shielding member 31b disposed on a side wall of the first light transmitting hole to block light emitted from the backlight layer.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871    

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871